[Cite as Grier v. Bradshaw, 2011-Ohio-6361.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


                                               :   JUDGES:
WILLIE D. GRIER                                :   W. Scott Gwin, P.J.
                                               :   John W. Wise, J.
                     Petitioner-Appellant      :   Julie A. Edwards, J.
                                               :
-vs-                                           :   Case No. 11CA57
                                               :
                                               :
MARGARET A. BRADSHAW,                          :   OPINION
WARDEN

                   Respondent-Appellee




CHARACTER OF PROCEEDING:                            Civil Appeal from Richland County
                                                    Court of Common Pleas Case No.
                                                    2011CV203H

JUDGMENT:                                           Affirmed

DATE OF JUDGMENT ENTRY:                             December 5, 2011

APPEARANCES:

For Petitioner-Appellee                             For Respondent-Appellant

WILLIE D. GRIER, Pro se                             MIKE DEWINE
Richland Correctional Inst.                         Ohio Attorney General
Inst. No. A582.505
P.O. Box 8107                                       BY: WILLIAM H. LAMB
Mansfield, Ohio 44901-8107                          Assistant Attorney General
                                                    441 Vine Street, 1600 Carew Tower
                                                    Cincinnati, Ohio 45202
[Cite as Grier v. Bradshaw, 2011-Ohio-6361.]


Edwards, J.

        {¶ 1} Appellant, Willie Grier, appeals from the June 2, 2011, Judgment Entry of

the Richland County Court of Common Pleas denying his Petition for Writ of Habeas

Corpus. Plaintiff-appellee is the State of Ohio.

                                STATEMENT OF THE FACTS AND CASE

        {¶ 2} On or about June 17, 2009, appellant pleaded guilty in Crawford County

Case No. 08-CR-0093 to one count of possession of drugs in violation of R.C.

2925.11(C)(4)(c), a felony of the third degree. Appellant was sentenced to two years in

prison.

        {¶ 3} Appellant appealed his conviction and sentence. In his direct appeal,

appellant argued, in relevant part, that the trial court erred in failing to accept the original

plea agreement entered into between appellant and the State. Pursuant to an Opinion

filed on February 28, 2011 in State v. Grier, Crawford App. No. 3-10-09, 2011-Ohio-902,

the Third District Court of Appeal affirmed appellant’s conviction and sentence.

        {¶ 4} On February 11, 2011, appellant, who was incarcerated at Richland

Correctional Institution, had filed a Petition for a Writ of Habeas Corpus in the Richland

County Court of Common Pleas. Appellant, in his petition, alleged that his confinement

was void because while, in his Crawford County case, pursuant to plea negotiations, the

parties had agreed to a one year prison sentence, the trial court had sentenced

appellant to two years in prison.

        {¶ 5} Thereafter, on March 30, 2011, appellee filed a Motion to Dismiss

appellant’s petition for failure to state a claim upon which relief can be granted pursuant
Richland County App. Case No. 11CA57                                                      3


to Civ.R. 12(B)(6). Appellee, in its motion noted that appellant had “availed himself of

the remedy of a direct appeal which affirmed the judgment of the trial court.”

       {¶ 6} Pursuant to a Judgment Entry filed on June 2, 2011, the trial court denied

appellant’s writ on the basis of res judicata. The trial court, in its Judgment Entry, noted

that appellant alleged in his petition that he was entitled to release from confinement

based on the same legal and factual arguments that he made to the Third District Court

of Appeals in his direct appeal.

       {¶ 7} Appellant now raises the following assignments of error on appeal:

       {¶ 8} “I. THE HABEAS CORPUS COURT COMMITTED REVERSIBLE ERROR

WHEN IT CONCLUDED THAT GRIER MADE A JURISDICTIONAL CHALLENGE ON

APPEALS.

       {¶ 9} “II. THE HABEAS CORPUS COURT ABUSED ITS DISCRETION BY

INDIRECTLY GRANTING MOTION TO DISMISS.”

                                               I, II

       {¶ 10} Appellant, in his two assignments of error, argues that the trial court erred

in denying his Petition for a Writ of Habeas Corpus. We disagree.

       {¶ 11} The Supreme Court has addressed the propriety of a 12(B)(6) motion in a

habeas action.     “‘R.C. Chapter 2725 prescribes a basic, summary procedure for

bringing a habeas corpus action.’” Waites v. Gansheimer, 110 Ohio St. 3d 250, 2006-

Ohio-4358, 852 N.E.2d 1204, ¶ 8, quoting Chari v. Vore (2001), 91 Ohio St .3d 323,

327, 744 N.E.2d 763. “First, application is by petition that contains certain information.

R.C. 2725.04. Then, if the court decides that the petition states a facially valid claim, it

must allow the writ. R.C. 2725.06. Conversely, if the petition states a claim for which
Richland County App. Case No. 11CA57                                                    4


habeas corpus relief cannot be granted, the court should not allow the writ and should

dismiss the petition.” Pegan v. Crawmer (1995), 73 Ohio St. 3d 607, 609, 653 N.E.2d
659, see also State ex rel. Sneed v. Anderson, 114 Ohio St. 3d 11, 11-12, 2007-Ohio-

2454, 866 N.E.2d 1084,1085.

      {¶ 12} In the case sub judice, appellant already unsuccessfully raised the same

issues in his direct appeal as he raised in his petition. In his direct appeal, which was

unsuccessful, appellant argued, in part, that the trial court erred by failing to sentence

him in accordance with the binding contract that he executed with appellee.           The

doctrine of res judicata now bars him from using habeas corpus to obtain a successive

appellate review of such issue. See Shie v. Smith, 123 Ohio St. 3d 89, 2009-Ohio-4079,

914 N.E.2d 369, ¶ 2.
Richland County App. Case No. 11CA57                                                      5


      {¶ 13} Accordingly, we find that the trial court properly denied appellant’s petition.

Appellant’s two assignments of error are, therefore, overruled.

      {¶ 14} The judgment of the Richland County Court of Appeals is affirmed.



By: Edwards, J.

Gwin, P.J. and

Wise, J. concur

                                                    ______________________________



                                                    ______________________________



                                                    ______________________________

                                                                  JUDGES

JAE/d0822
[Cite as Grier v. Bradshaw, 2011-Ohio-6361.]


             IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


WILLIE D. GRIER                                :
                                               :
                        Petitioner-Appellant   :
                                               :
                                               :
-vs-                                           :       JUDGMENT ENTRY
                                               :
MARGARET A. BRADSHAW,                          :
WARDEN                                         :
                                               :
                      Respondent-Appellee      :       CASE NO. 11CA57




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Richland County Court of Common Pleas is affirmed. Costs assessed

to appellant.




                                                   _________________________________


                                                   _________________________________


                                                   _________________________________

                                                                JUDGES